UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4645



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRYAN TOMMIE GOODWIN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-99-51-F)


Submitted:   March 16, 2005                 Decided:   April 12, 2005


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Jane E. Pearce, Writing and
Research Attorney, Raleigh, North Carolina, for Appellant. Frank
D. Whitney, United States Attorney, Anne M. Hayes, Christine
Witcover Dean, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Bryan   Tommie   Goodwin   appeals   the   district   court’s

judgment revoking his supervised release and sentencing him to

twenty-four months in prison.   We affirm.

          We review a district court’s judgment imposing a sentence

after revocation of supervised release for abuse of discretion.

United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).        The

district court need only find a violation of a condition of

supervised release by a preponderance of the evidence. 18 U.S.C.A.

§ 3583(e)(3) (West 2000 & Supp. 2004). Moreover, because Goodwin’s

sentence does not exceed the statutory maximum under § 3583(e)(3),

we review the sentence only to determine whether it is “plainly

unreasonable.”    See 18 U.S.C. § 3742(a)(4) (2000).     Our review of

the record convinces us the district court did not abuse its

discretion, and Goodwin’s sentence is not plainly unreasonable.

          On appeal, Goodwin contends his sentence is plainly

unreasonable because it exceeds the applicable range under U.S.

Sentencing Guidelines Manual § 7B1.4(a) (2003), and “a sentence

within the Guidelines would have imposed adequate punishment.”

However, while the applicable sentencing range is one of the

factors to be considered, it is advisory only, see 18 U.S.C.

§ 3553(a)(4)(B) (2000); Davis, 53 F.3d at 640-41, and we find the

district court properly considered Goodwin’s need for intensive

drug treatment when determining the length of his sentence. See 18


                                - 2 -
U.S.C. § 3553(a)(1), (2) (2000).        Although neither Goodwin nor his

counsel requested it in the district court, Goodwin further argues

the   court    “unreasonably   did   not     consider   staying   within   the

guidelines and allowing Mr. Goodwin to seek the assistance of a 12-

step program offered in virtually every city in this country.”

Because Goodwin failed to raise this issue in district court, or to

show plain error or a fundamental miscarriage of justice, we find

he has waived the issue on appeal.           See Muth v. United States, 1

F.3d 246, 250 (4th Cir. 1993).

              Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                     - 3 -